Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 43-66 is pending.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/20/2022 has been entered.
Action Summary
	Claims 64-65 contains the trademark/trade name Prometrium is withdrawn.	
	Claims 43-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernick et al. (US 2013/0338123) of record om view of Cortes-Bonilla (Treatment of menopausal symptoms with three low-dose continuous sequential 17b-estradiol/progesterone parenteral monthly formulations using novel non-polymeric microsphere technology, Gynecol Endocrinol, 2015; 31(7): 552–559)(hereinafter “Bonilla”) both are of record is withdrawn due to applicants approval of petition to correct the effective filing date.  This renders Bernick moot.
	Claim 65 remains rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 
second paragraph, as unclear in view of the reference made to "Prometrium." is withdrawn due to applicant’s amendment of claims.
	Claims 43-66 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,301,920; 8,987,237; 9,012,434; 8,987,238; 8,933,059; 9,006,222; 8,993,548; 8,993,549; 8,633,178; 8,846,649; 9,114,145,  9,114,146 and 10,206932. And applications 14/512,046, 15/090,493 (now U.S. Patent 10,675,288), 15/475,052, 15/475,068, 15/832,750 is maintained.
	
Response to Arguments

Applicant’s arguments, see pages 6-7, filed 3/30/2022, with respect to Bernick have been fully considered and are persuasive.  The obviousness rejection has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 43-66 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 9,301,920; 8,987,237; 9,012,434; 8,987,238; 8,933,059; 9,006,222; 8,993,548; 8,993,549; 8,633,178; 8,846,649; 9,114,145,  9,114,146 and 10,206932. And applications 14/512,046, 15/090,493 (now U.S. Patent 10,675,288), 15/475,052, 15/475,068, 15/832,750. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims are drawn to a combination comprising an effective amount of progesterone and estradiol for use as replacement treatment.  The instant claims differ in the amounts of progesterone and estradiol.  
For example, 

    PNG
    media_image1.png
    328
    486
    media_image1.png
    Greyscale
 (see ‘178, ‘648, ‘649, ‘237, ‘920, and ‘548, claim 1, Table 16; ‘434, claim 1);

    PNG
    media_image2.png
    310
    486
    media_image2.png
    Greyscale
(see ‘238, claim 1);


    PNG
    media_image3.png
    314
    486
    media_image3.png
    Greyscale
(see ‘059, claim 1) and


    PNG
    media_image4.png
    320
    493
    media_image4.png
    Greyscale
 (‘222, claim 1).  
Based on the reference disclosures and the level of skill of the ordinary artisan in the art, determining the amount of progesterone and estradiol for use as taught by the references would be rendered obvious.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Conclusion
Claims 43-66 is rejected.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627